DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/21/2022 has been entered. Claims 1, 2, 7-9, 11, 15-16 were amended, claims 6, 13, and 19 were canceled, and claims 21-23 were newly added. Claims 1-5, 7-12, 14- remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection and avoided the 112(f) interpretation previously set forth in the Non-Final Office Action mailed on 03/25/2022. 

EXAMINER’S AMENDMENT
Amendments to the claims:
Claim 1. (Currently Amended) A method for smart roadway alerts, comprising:
detecting a presence of a video camera of a smart mirror by a roadway alert device at a first time, the roadway alert device coupled to a vehicle and comprising a communications engine, a video codec and an analytics engine, the video camera external to the vehicle;
receiving, by the communications engine of the roadway alert device, a video stream comprising a video of a location of a roadway from [[a]] the video camera of view of the video camera and at a second time the vehicle is visible in the field of view of the video camera;
decoding, by the video codec of the roadway alert device, the video stream to extract a set of video frames;
analyzing, by the analytics engine of the roadway alert device, the set of video frames to detect one or more risk events;
generating, by the analytics engine of the roadway alert device, a risk alert for each of the one or more risk events; and
sending, by the roadway alert device, the risk alert to the vehicle.

Claim 8. (Currently Amended) A computer program product for smart roadway alerts for a roadway alert device, the roadway alert device coupled to a vehicle and comprising one or more processors, a communications engine, a video codec and an analytics engine,[[,]] the computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the one or more processors to cause the one or more processors to:
detect a presence of a video camera of a smart mirror by the roadway alert device at a first time, the video camera external to the vehicle; 
receive, by the communications engine of the roadway alert device, a video stream comprising a video of a location of a roadway from the video camera of the video camera and at a second time the vehicle is visible in the field of view of the video camera; 
decode, by the video codec of the roadway alert device, the video stream to extract a set of video frames; 
analyze, by the analytics engine of the roadway alert device, the set of video frames to detect one or more risk events; 
generate a risk alert for each of the one or more risk events; and send the risk alert to a vehicle.

Claim 15. (Currently Amended)  A system comprising:
a roadway alert device coupled to a vehicle, the roadway alert device comprising a communications engine, a video codec and an analytics engine, the roadway alert device for:
detecting a presence of a video camera at a first time, the video camera external to the vehicle and incorporated in a smart mirror, wherein the smart mirror is located such that at the first time the vehicle is not visible in a field of view of the video camera and at a second time the vehicle is visible in the field of view of the video camera;
receiving, by the communications engine, a video stream of a location of a roadway from [[a]] the video camera;
decoding, by the video codec, the video stream to extract a set of video frames;
analyzing, by the analytics engine, the set of video frames to detect one or more risk events;
generating a risk alert for each of the one or more risk events; and
sending the risk alert to the vehicle.
Allowable Subject Matter
Claims 1-5, 7-12, 14-18, and 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 8, and 15: the prior art fails to teach disclose or suggest wherein the smart mirror is located such that at the first time the vehicle is not visible in a field of view of the video camera and at a second time the vehicle is visible in the field of view of the video camera in the context of the claim as a whole.
Regarding claims 2-5, 7, 9-12, 14, 16-18, and 20-23: the claims depend directly or indirectly from claims 1, 8, or 15; therefore, allowed for the same reasons. 

Response to Arguments
Applicant’s arguments, see page 10 of the remakes, filed 06/21/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665